                                                                 DISTRICT OF OREGON
                                                                      FILED
                                                                    February 26, 2019
                                                              Clerk, U.S. Bankruptcy Court



Below is an order of the court.




                                                _______________________________________
                                                          PETER C. McKITTRICK
                                                          U.S. Bankruptcy Judge




                 Case 18-33330-dwh13   Doc 26   Filed 02/26/19
Case 18-33330-dwh13   Doc 26   Filed 02/26/19
